Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species. 
Species 1 – fig. 5, directed to a sensing device in which a width S1 of a through hole 25 in the first plate 20 and a width S2 of a recessed portion 10B2 in the second plate 10 are configured such that S1 is less than S2 
Species 2 – figs. 7-12, directed to a sensing device in which a width of a through hole 25 in the first plate 20 and a width of a recessed portion and/or opening in the second plate 10 are equal

If species 2 is elected above, a further election is required below:
Subspecies 2A – directed to figs. 7-11, in which at least one of the first plate 20 and second plate 10 is a stacked structure
Subspecies 2B – directed to fig. 12, in which neither the first plate nor the second plate is a stacked structure, and both the first and second plates are configured with through-holes

If subspecies 2A is elected above, a further election is required below:
Subspecies 2A1 – directed to fig. 7, in which the first plate 20 is the stacked structure, and the second plate 10 is not a stacked structure
Subspecies 2A2 – directed to figs. 8-11, in which the first plate is not a stacked structure, and the second plate is the stacked structure

If subspecies 2A2 is elected above, a further election is required below:
Subspecies 2A2A – directed to figs. 8 and 11, wherein the electrode layer 101 of the second plate 10 is configured with a recessed portion 102 or 105
Subspecies 2A2B – directed to figs. 9-10, wherein the electrode layer 101 of the second plate 10 is configured with an opening 103

If subspecies 2A2A is elected above, a further election is required below:
Subspecies 2A2A1 – directed to fig. 8, wherein the insulation layer 100 of the second plate 10 is configured with a constant thickness
Subspecies 2A2A2 – directed to fig. 11, wherein the insulation layer 100 of the second plate 10 is configured with a non-constant thickness due to the presence of a recessed portion 104

If subspecies 2A2B is elected above, a further election is required below:
Subspecies 2A2B1 – directed to fig. 9, wherein the insulation layer 100 of the second plate 10 is configured with a constant thickness
Subspecies 2A2B2 – directed to fig. 10, wherein the insulation layer 100 of the second plate 10 is configured with a non-constant thickness due to the presence of a recessed portion 104

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1, 9 and 11-12 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Samir Khoury (Reg. No. 60174) on 7/22/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                                                                                                                                                                                             
/JILL E CULLER/           Primary Examiner, Art Unit 2853